HILL, Judge.
Article II, Section 24 of the North Carolina Constitution provides, in relevant part, as follows:
Sec. 24. Limitations on local, private, and special legislation.
(1) Prohibited subjects. The General Assembly shall not enact any local, private, or special act or resolution:
(a) Relating to health, sanitation, and the abatement of nuisances;
* * *
(3) Prohibited acts void. Any local, private, or special act or resolution enacted in violation of the provisions of this Section shall be void.
*149(4) General laws. The General Assembly may enact general laws regulating the matters set out in this Section.
Appellants concede that the Anson County Act is a local act. They contend, however, that it does not violate Article II, Section 24(l)(a) of the North Carolina Constitution because it does not directly relate to health, sanitation and the abatement of nuisances. We disagree.
The Anson County Act provides, in part, as follows:
Whereas, hazardous wastes and radioactive material are inevitable by-products of industry in our technologically and scientifically advanced society; and
Whereas, experience has shown that the improper disposal of hazardous wastes and radioactive material has devastating immediate and long-term effects on the environment including crop damage, soil contamination and loss of wildlife, including fish and game animals; and
Whereas, agriculture and outdoor recreational activity, including hiking, hunting and fishing are essential to the economy of Anson County; and
Whereas, a hazardous waste disposal site located in certain areas in Anson County could be a detriment to the wildlife habitat of the area . . .
* * *

The General Assembly of North Carolina enacts:

Section 1. No hazardous wastes, as defined in G.S. 130-166.14(4), or radioactive material, as defined in G.S. 104E-5G4), may be disposed of in Anson County unless the water table at the disposal site is at least 75 feet below the surface.
Appellants argue that the Anson County Act is addressed to the protection of Anson County’s natural resources, not to a particular health or sanitation need, and therefore does not violate Section 24(l)(a) of the Constitution. We cannot accept this rationale, in spite of the preamble to the Act, because we cannot imagine a more pressing health or sanitation need than the proper disposal of hazardous wastes and radioactive material. The *150very definition of “hazardous wastes” incorporated into the An-son County Act discloses the direct relationship between the disposal of such wastes and human health. “ ‘Hazardous waste,’ means a solid waste, or combination of solid wastes which . . . may . . . [p]ose a substantial present or potential hazard to human health or the environment when improperly . . . disposed of . . . G.S. 130-166.16(4).
It is equally apparent that the Anson County Act relates directly to “sanitation.” The sole purpose of the Act is to regulate the disposal of waste in Anson County. Local acts dealing with sewer systems and sewer service for the disposal of waste have been declared unconstitutional as relating to sanitation. Gaskill v. Costlow, 270 N.C. 686, 155 S.E. 2d 148 (1967); Lamb v. Board of Education, 235 N.C. 377, 70 S.E. 2d 201 (1952). A local act purporting to regulate the disposal of hazardous wastes in landfills clearly relates to sanitation in the same manner.
We also affirm Judge Farmer’s conclusion that the Anson County Act unconstitutionally relates to the abatement of nuisances. Improper disposal of hazardous wastes and radioactive material would surely be a public nuisance since it would result, according to the preamble to the Act, in “devastating and immediate and long-term effects on the environment, including crop damage, soil contamination and loss of wildlife . . . .” Cf. Chadwick v. Salter, 254 N.C. 389, 119 S.E. 2d 158 (1961) (a local act regarding removal and disposal of cattle roaming on the Outer Banks of North Carolina held unconstitutional as relating to abatement of a public nuisance).
Judge Farmer also concluded correctly that the Anson County Act violates Article XIV, Section 3 of the North Carolina Constitution. That Section prohibits the enactment of any local act concerning a subject matter directed or authorized to be accomplished by general laws. Section 24(4) of Article II authorizes the enactment of general laws relating to health, sanitation and the abatement of nuisances. As we have previously held, the An-son County Act is a local act relating to health, sanitation and the abatement of nuisances. As such, it violates Article XIV, Section 3 of the North Carolina Constitution.
*151In view of our decision that the Anson County Act is unconstitutional, we need not determine whether it was repealed by the Waste Management Act of 1981.
The decision below is
Affirmed.
Judges Arnold and Whichard concur.